DETAILED ACTION
This office action is in response to communication filed on 1/2/2019.
Claims 1-19 are being considered on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/2/2019 and 5/28/2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 1/2/2019 and 5/28/2020 is attached to the instant office action.
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 1/2/2019 has been accepted. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10785646. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent application disclose a common subject matter, such training a generative adversarial network discriminator model to distinguish between transmitters for authentication. (See Claims Comparison Table below)





Patent Application 16/111,973
Claim 1:
A method, comprising:











training, using a generative adversarial network comprising a first device and a second device, a discriminator model in the first device to discriminate samples from a transmitter in the first device from samples from other transmitters, the training performed at least by collaborating by the first device with the second device to train the discriminator model to discriminate between samples from its transmitter and spoofed samples received from a 

distributing the trained discriminator model to another device for use by the other device to discriminate samples received by the other device in order to perform authentication of the transmitter in the first device.

A method for transmitter authentication comprising:
generating noise vectors using a generative adversarial network generator model, wherein signatures of a first transmitter are embedded into signals output by the first transmitter based at least on the noise vectors, and the signatures of the first transmitter are based on combinations of the noise vectors and one or more hardware characteristics of the first transmitter;

training at least one generative adversarial network discriminator model to distinguish between signatures created by the first transmitter and signatures created by at least one second transmitter to create at least one trained generative adversarial network discriminator model, wherein the signatures from the first and at least one second transmitters and the training enable the at least trained one generative adversarial network discriminator 




using a signature to identify the first transmitter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-4, 6, 8-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Keserich (US 20190325264 A1) in view of Bajekal (US 20190149519 A1).
Regarding claim 1, Keserich teaches a method, comprising: training, using a generative adversarial network comprising a first device and a second device, a discriminator model in the first device to discriminate samples from a [transmitter in the] first device from samples from other [transmitters], the training performed at least by collaborating by the first device with the second device to train the discriminator model to discriminate between samples from its [transmitter ]and spoofed samples received from a generator model in the second device and to train the generator model in the second device to produce more accurate spoofed samples received by the first device during the training, wherein the training results in a trained discriminator model; and (Keserich, in Para. [0034 and 0058], discloses a generative adversarial network (GAN) where the discriminator model and generator model are trained together where the generator model receives probe information/data (i.e. first sample) and then generates training information/data (i.e. spoofed samples) which is then given back to the discriminator which provides feedback resulting in more accurate training data (i.e. spoofed samples) and a trained discriminator model)
distributing the trained discriminator model to another device for use by the other device to discriminate samples received by the other device (Keserich, in Para. [0005], discloses implementing a trained model to analyze and extract data (i.e. samples) from one or more sensors).
While Keserich teaches a GAN, Keserich fails to explicitly teach the samples being from a transmitter.
However, Bajekal from the analogous technical field teaches: samples from a transmitter in the first device from samples from other transmitters (Bajekal, in Para. [0038], discloses a transmitter fingerprint and spoofing that fingerprint)
(Bajekal, in Para. [0038], discloses a transmitter authentication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keserich to incorporate the teachings of Bajekal, with a motivation to provide security (Bajekal, Para. [0004]).  
Regarding claim 2, Keserich as modified by Bajekal teaches the method of claim 1. 
Keserich further teaches wherein training comprises: receiving at the first device a spoofed sample from the second device; (Keserich, in Para. [0058], discloses the discriminator model (i.e. first device) receiving the training data (i.e. spoofed sample))
discriminating the received sample using the discriminator model; and (Keserich, in Para. [0058], discloses the discriminator model making a determination regarding the data (i.e. sample))
sending an output of the discriminator model toward the second device, wherein the output indicates whether the discriminator model determined the spoofed sample was a true sample from the first transmitter or was a fake sample from a transmitter that is not the first transmitter (Keserich, in Para. [0058], discloses the discriminator model sending feedback as to whether it is probe data (i.e. true sample) or training data (i.e. fake sample)).
Regarding claim 3, Keserich as modified by Bajekal teaches the method of claim 2. 
Keserich further teaches wherein training comprises: in response to the output of the discriminator model indicating the received spoofed sample was a true sample from the transmitter of the first device, updating one or more parameters in the discriminator model (Keserich, in Para. [0058], discloses in response to the feedback by the discriminator model updating the parameters for the discriminator model).
Regarding claim 4, Keserich as modified by Bajekal teaches the method of claim 1. 
Keserich further teaches wherein training comprises: training, using the generative adversarial network additionally comprising a third device, the discriminator model in the first device to discriminate samples from a transmitter in the first device from samples from other transmitters, the training performed at least by collaborating by the first device with the third device to train the discriminator model to discriminate between samples from its transmitter and spoofed samples received from a generator model in the third device and to train the generator model in the third device to produce more accurate spoofed samples received by the first device during the training (Keserich, in Para. [0059], discloses accurately identifying data from a second probe (i.e. third device)).
Regarding claim 6, Keserich as modified by Bajekal teaches the method of claim 1. 
Keserich further teaches wherein the method further comprises performing the training and distributing periodically within a period of time (Keserich, in Para. [0058], discloses considering training complete based on a rate of detection (i.e. over a period of time)).
Regarding claim 8, Keserich teaches a method, comprising: training, using a generative adversarial network comprising a first device and a second device, a generator model in the second device, the training performed at least by collaborating by the second device with the first device to train the generator model in the second device to produce more accurate spoofed samples transmitted by the second device and toward the first device during the training, and to train a discriminator model in the first device to discriminate between samples from its [transmitter] and spoofed samples received from the generator model during the training; and (Keserich, in Para. [0034 and 0058], discloses a generative adversarial network (GAN) where the discriminator model and generator model are trained together where the generator model receives probe information/data (i.e. first sample) and then generates training information/data (i.e. spoofed samples) which is then given back to the discriminator which provides feedback resulting in more accurate training data (i.e. spoofed samples) and a trained discriminator model)
(Keserich, in Para. [0005], discloses implementing a trained model to analyze (i.e. discriminate) and extract data (i.e. samples) from one or more sensors).
While Keserich teaches a GAN, Keserich fails to explicitly teach the samples being from a transmitter.
However, Bajekal from the analogous technical field teaches: samples from its transmitter and spoofed samples (Bajekal, in Para. [0038], discloses a transmitter fingerprint and spoofing that fingerprint)
discriminate signals from transmitters in order to perform authentication of the transmitter in the first device (Bajekal, in Para. [0038], discloses a transmitter authentication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keserich to incorporate the teachings of Bajekal, with a motivation to provide security (Bajekal, Para. [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keserich to incorporate the teachings of Bajekal, with a motivation to provide security (Bajekal, Para. [0004]).
Regarding claim 9, Keserich as modified by Bajekal teaches the method of claim 8. 
Keserich further teaches wherein training comprises: sending a spoofed sample from the second device toward the first device; (Keserich, in Para. [0058], discloses the generator model (i.e. second device) sending the training data (i.e. spoofed sample))
receiving, at the second device and from the first device, an output of the discriminator model in the first device, wherein the output indicates whether the discriminator model determined the spoofed sample was a true sample from the first transmitter or was a fake sample from a transmitter that is not the first transmitter; and (Keserich, in Para. [0058], discloses the discriminator model making a determination regarding the data (i.e. sample) and providing the feedback to the generator model as to whether it is probe data (i.e. true sample) or training data (i.e. fake sample))
in response to an output of the discriminator model indicating the received spoofed sample was a fake sample from a transmitter that is not the first transmitter, updating by the second device one or more parameters in the generator model (Keserich, in Para. [0058], discloses in response to the feedback by the discriminator model updating the parameters for the generator model).
Regarding claim 10, Keserich as modified by Bajekal teaches the method of claim 8. 
Keserich further teaches further comprising discriminating by the second device between samples received at the second device using the trained discriminator model (Keserich, in Para. [0005], discloses implementing a trained model to analyze and extract data (i.e. samples) from one or more sensors).
Bajekal further teaches in order to perform authentication of the transmitter of the first device (Bajekal, in Para. [0038], discloses a transmitter authentication).
Regarding claim 11, Keserich as modified by Bajekal teaches the method of claim 10. 
Bajekal further teaches wherein the discriminating further comprises one of: authenticating by the second device a selected sample received at the second device using the trained discriminator model in response to the discriminating indicating the selected sample is from the transmitter of the first device; or (Bajekal, in Para. [004], discloses routing (i.e. authenticating) when transmitter fingerprint matches (i.e. is from the transmitter))
not authenticating by the second device the selected sample in response to the discriminating indicating the selected sample is not from the transmitter of the first device (Bajekal, in Para. [004], discloses continuing to search (i.e. not authenticating) when transmitter fingerprint does not match (i.e. is from another transmitter)).
Regarding claim 13, Keserich as modified by Bajekal teaches the method of claim 8. 
Keserich further teaches wherein the method further comprises performing the training and receiving periodically over a period of time (Keserich, in Para. [0058], discloses considering training complete based on a rate of detection (i.e. over a period of time)).
Regarding claim 15, Keserich teaches a method, comprising: [receiving at a device and from a first device] a trained discriminator model that has been trained to discriminate between samples from a [transmitter] of the first device and [other transmitters]; and discriminating between samples received at the device using the trained discriminator model (Keserich, in Para. [0005], discloses implementing a trained model to analyze (i.e. discriminate) and extract data (i.e. samples) from one or more sensors)
While Keserich teaches a GAN, Keserich fails to explicitly teach the samples being from a transmitter.
However, Bajekal from the analogous technical field teaches: samples from a transmitter of the first device and other transmitters (Bajekal, in Para. [0038], discloses a transmitter fingerprint and spoofing that fingerprint)
in order to perform authentication of the transmitter of the first device (Bajekal, in Para. [0038], discloses a transmitter authentication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keserich to incorporate the teachings of Bajekal, with a motivation to provide security (Bajekal, Para. [0004]).  
Regarding claim 16, Keserich as modified by Bajekal teaches the method of claim 15. 
Keserich further teaches wherein the trained discriminator model was trained using a generative adversarial network comprising the first device and a second device to train a discriminator model in the first device to discriminate signals from a transmitter in the first device from signals from other transmitters and to train the generator model in the second device to produce more accurate spoofed samples sent by the second device (Keserich, in Para. [0034 and 0058], discloses a generative adversarial network (GAN) where the discriminator model and generator model are trained together where the generator model receives probe information/data (i.e. first sample) and then generates training information/data (i.e. spoofed samples) which is then given back to the discriminator which provides feedback resulting in more accurate training data (i.e. spoofed samples) and a trained discriminator model).
Regarding claim 17, Keserich as modified by Bajekal teaches the method of claim 15. 
Bajekal further teaches wherein the discriminating further comprises one of: authenticating by the device a selected sample received at the device using the trained discriminator model in response to the discriminating indicating the selected sample is from the transmitter of the first device; or (Bajekal, in Para. [004], discloses routing (i.e. authenticating) when transmitter fingerprint matches (i.e. is from the transmitter))
not authenticating by the device the selected sample in response to the discriminating indicating the selected sample is not from the transmitter of the first device (Bajekal, in Para. [004], discloses continuing to search (i.e. not authenticating) when transmitter fingerprint does not match (i.e. is from another transmitter)).
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keserich in view of Bajekal in further view of Xu (US 20210049464 A1).
Regarding claim 5, Keserich as modified by Bajekal teaches the method of claim 1. 
While Keserich as modified by Bajekal teaches training a discriminator model, Keserich as modified by Bajekal fails to explicitly teach a calculated loss function.
However, Xu from the analogous technical field teaches wherein the training further comprises: coordinating by the first device with the second device to end the training based on a one or more calculated loss functions, the calculated loss functions indicating at least a distance between (Xu, in Para. [0020], discloses a loss function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keserich as modified by Bajekal to incorporate the teachings of Xu, with a motivation to improve the GAN (Xu, Para. [0020]).  
Regarding claim 12, Keserich as modified by Bajekal teaches the method of claim 8. 
While Keserich as modified by Bajekal teaches training a discriminator model, Keserich as modified by Bajekal fails to explicitly teach a calculated loss function.
However, Xu from the analogous technical field teaches wherein the training further comprises: coordinating by the first device with the second device to end the training based on a one or more calculated loss functions, the calculated loss functions indicating at least a distance between distributions of samples from the first transmitter and from the spoofed samples (Xu, in Para. [0020], discloses a loss function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keserich as modified by Bajekal to incorporate the teachings of Xu, with a motivation to improve the GAN (Xu, Para. [0020]).  
Regarding claim 18, Keserich as modified by Bajekal teaches the method of claim 15. 
While Keserich as modified by Bajekal teaches training a discriminator model, Keserich as modified by Bajekal fails to explicitly updating the model.
However, Xu from the analogous technical field teaches wherein the receiving further comprises periodically receiving at the device and from a first device updated trained discriminator models and the discriminating further comprises after reception of an updated discriminator model, discriminating between samples received at the device using the updated trained discriminator model (Xu, in Para. [0005], discloses updating the model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keserich as modified by Bajekal to incorporate the teachings of Xu, with a motivation to improve the GAN (Xu, Para. [0020]).  
Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keserich in view of Bajekal in further view of Mossavat (US 20200110341 A1).
Regarding claim 7, Keserich as modified by Bajekal teaches the method of claim 1. 
While Keserich as modified by Bajekal teaches training a discriminator model, Keserich as modified by Bajekal fails to explicitly teach training at different temperatures.
However, Mossavat from the analogous technical field teaches wherein: the method further comprises performing the training for different temperatures to create different trained discriminator models; and the distributing further comprises distributing the different trained discriminator models and the corresponding different temperatures to the other device for use by the other device to discriminate samples received by the other device using the different trained discriminator models at corresponding temperatures in order to perform authentication of the transmitter in the first device (Mossavat, in Para. [0080], discloses training the network (i.e. discriminator model) to be adapted to deal with different environmental conditions such as temperature (i.e. authenticate at different temperatures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keserich as modified by Bajekal to incorporate the teachings of Xu, with a motivation to increase its ability to detect and statistical differences (Mossavat, Para. [0040]).  
Regarding claim 14, Keserich as modified by Bajekal teaches the method of claim 8. 
While Keserich as modified by Bajekal teaches training a discriminator model, Keserich as modified by Bajekal fails to explicitly teach training at different temperatures.
However, Mossavat from the analogous technical field teaches wherein: the method further comprises performing the training for different temperatures to create different trained discriminator models; and the receiving further comprises receiving at the second device the different trained discriminator models and corresponding different temperatures from the first device for use by the second device to discriminate signals from transmitters in order to perform authentication of the transmitter in the first device at different temperatures using corresponding different trained discriminator models (Mossavat, in Para. [0080], discloses training the network (i.e. discriminator model) to be adapted to deal with different environmental conditions such as temperature (i.e. authenticate at different temperatures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keserich as modified by Bajekal to incorporate the teachings of Xu, with a motivation to increase its ability to detect and statistical differences (Mossavat, Para. [0040]).  
Regarding claim 19, Keserich as modified by Bajekal teaches the method of claim 15. 
While Keserich as modified by Bajekal teaches training a discriminator model, Keserich as modified by Bajekal fails to explicitly teach training at different temperatures.
However, Mossavat from the analogous technical field teaches wherein: the receiving further comprises receiving at the device and from the first device multiple trained discriminator models and corresponding different temperatures to which the multiple trained discriminator models correspond; and the discriminating further comprises: determining a current temperature and selecting one of the multiple trained discriminator models based on the current temperature and the temperatures corresponding to the multiple trained discriminator models; and performing the discriminating between samples received at the device using the selected trained discriminator model in order to perform authentication of the transmitter of the first device (Mossavat, in Para. [0080], discloses training the network (i.e. discriminator model) to be adapted to deal with different environmental conditions such as temperature (i.e. authenticate at different temperatures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keserich as modified by Bajekal to incorporate the teachings of Xu, with a motivation to increase its ability to detect and statistical differences (Mossavat, Para. [0040]).  
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431